t c summary opinion united_states tax_court wayne j constantine petitioner v commissioner of internal revenue respondent docket no 27172-07s filed date wayne j constantine pro_se russell f kurdys for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case the instant case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issue presented is whether respondent may proceed with the collection action as so determined before the court now is respondent’s motion for summary_judgment and to impose a penalty under sec_6673 background petitioner resided in the commonwealth of pennsylvania when the petition was filed petitioner’s income_tax_liability for petitioner did not file a federal_income_tax return for respondent generated a substitute for return pursuant to sec_6020 and consistent with deficiency procedures assessed the tax due see sec_6212 sec_6213 final notice_of_intent_to_levy on date respondent issued a final notice--notice of intent to levy and notice of your right to a hearing see sec_6330 on date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing on the form petitioner indicated the reason for disagreement with the proposed levy as see attached pages but no additional pages were attached the form also requested the hearing to be a face-to-face hearing administrative developments a settlement officer from respondent’s appeals_office was assigned to petitioner’s collection case in a letter dated date the settlement officer offered petitioner a telephone hearing on date the settlement officer also afforded petitioner the opportunity for a correspondence conference and requested that petitioner submit financial information so that the settlement officer could consider collection alternatives petitioner did not submit the financial information nor did he call for the telephone hearing on date on date respondent’s appeals_office issued a notice_of_determination sustaining respondent’s proposed levy the notice_of_determination included a warning that should petitioner petition this court he might be subject_to a sanction for instituting or maintaining an action primarily for delay or for taking a position that is frivolous or groundless citing as precedent 115_tc_576 on the basis of that notice petitioner petitioned this court alleging that the levy action was illegal because no notice of lien was ever filed and that respondent is without authority to collect federal income taxes because their pocket commission denies said authority on date respondent filed a motion to remand this case back to respondent’s appeals_office so that petitioner could have the face-to-face hearing he had requested on the form by order dated date the court granted respondent’s motion to remand and ordered the parties to submit status reports by date the court also ordered that the face-to- face hearing be conducted by an appeals officer or settlement officer with no prior involvement in the case on date a second settlement officer sent petitioner a letter scheduling a face-to-face conference on date petitioner and the settlement officer met at the appointed time and petitioner presented only frivolous arguments including challenging the commissioner’s authority to make federal_income_tax assessments on date petitioner telephoned the settlement officer to request additional information regarding collection alternatives later that same day the settlement officer sent petitioner a letter listing collection alternatives and stating that before respondent could consider a collection alternative petitioner must be in compliance with federal tax laws by filing all required delinquent tax returns and submitting a form 433-a collection information statement for wage earners and self- employed individuals with the letter the settlement officer included a form 433-a and a booklet describing offers-in- compromise by letter dated date petitioner requested that the settlement officer place him in currently not collectible status but did not submit the form 433-a or file the requisite delinquent tax returns on date respondent’s appeals_office issued a supplemental notice_of_determination concerning collection action under sec_6330 supplemental notice_of_determination sustaining the proposed levy the supplemental notice_of_determination stated that petitioner is not eligible for a collection alternative because he had failed to provide the necessary financial information statements and has not filed tax returns for and respondent’s motion for summary_judgment on date respondent filed the motion for summary_judgment and to impose a penalty under sec_6673 that is presently before the court hearing on respondent’s motion for summary_judgment the court calendared respondent’s motion for hearing on date in pittsburgh pennsylvania both parties appeared and were heard at the hearing petitioner stated that he had filed tax returns for and in date and had submitted an offer-in-compromise on date petitioner did not bring copies of the filed tax returns or offer_in_compromise to the hearing at that time respondent indicated that his records did not reflect the filing of the tax returns and that the offer_in_compromise had been received but was not processable because of the present litigation the court adjourned the hearing until the following morning to give petitioner time to gather the returns and present them to the court the next morning date the court recalled respondent’s motion for hearing at that time petitioner presented copies of federal_income_tax returns for and which he repeated had been filed in date the returns appeared to be processable as opposed to zero returns and showed an amount due for each year counsel for respondent admitted that the and returns were reflected on petitioner’s account transcripts for those years however the transcripts for through did not reflect that returns were filed because respondent had generated substitutes for return for through a tax_return subsequently filed by a taxpayer is handled differently than a subsequently filed tax_return for years in which there was not a substitute for return as in and in addition to the tax returns petitioner presented copies of a completed form_656 offer_in_compromise and a completed form 433-a which he had submitted to respondent on date petitioner also explained that he had started having federal_income_tax withheld from his paychecks in date a summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b after carefully reviewing the record we are satisfied that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion insofar as it pertains to summary_judgment b respondent’s proposed levy sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 davis v commissioner supra pincite taxpayers are generally entitled to be offered a face-to-face hearing at the appeals_office nearest their residence however a face-to-face meeting is not invariably required and the hearing may be conducted by telephone or by correspondence katz v commissioner supra pincite dorra v commissioner tcmemo_2004_16 sec_301_6330-1 q a-d6 and -d7 proced admin regs furthermore there is no requirement that a face- to-face hearing must be offered to a taxpayer who merely wishes to pursue frivolous arguments 117_tc_183 ho v commissioner tcmemo_2006_41 sec_6330 prescribes the matters that a taxpayer may raise at an appeals_office hearing in sum sec_6330 provides that a taxpayer may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 provides that the existence and amount of the underlying tax_liability may be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra pincite it is well settled that where the validity of the underlying tax_liability is properly at issue in a collection review proceeding the court will review the matter on a de novo basis goza v commissioner supra pincite sec_6330 bars petitioner from challenging the existence or amount of his underlying tax_liability in this collection review proceeding because he previously had the opportunity to dispute the determined deficiency see 118_tc_162 thomas v commissioner tcmemo_2003_231 even if petitioner did not receive a notice_of_deficiency he did not challenge the existence or amount of the underlying tax_liability at the appeals hearing but made only frivolous arguments where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion goza v commissioner supra pincite the court has described the abuse_of_discretion standard as meaning arbitrary capricious or without sound basis in fact or law 129_tc_107 citing 112_tc_19 in reviewing for abuse_of_discretion we generally consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office 118_tc_488 although special circumstances might cause us to depart from this approach we are unable to discern any such circumstances in the present case petitioner was given the opportunity for an administrative hearing on two occasions by letter dated date the first settlement officer offered petitioner a telephone hearing on date additionally the letter offered petitioner the opportunity to present his information through correspondence petitioner did not call the first settlement officer at the appointed time on date nor did petitioner submit any correspondence to the settlement officer shortly thereafter respondent’s appeals_office issued the notice_of_determination the second occasion arose when petitioner’s case was remanded back to the appeals_office pursuant to respondent’s motion for a second administrative hearing this time petitioner participated in a face-to-face hearing on date at that hearing petitioner made only frivolous arguments and only afterward did petitioner request a collection alternative ie to be placed in currently not collectible status petitioner’s request was not accompanied by the requisite financial statements and at that time petitioner had not filed tax returns for through on date the second settlement officer issued the supplemental notice_of_determination stating that petitioner was not eligible for a collection alternative because he did not submit financial information and was not in compliance courts have consistently held that a determination that a taxpayer is not entitled to a collection alternative does not constitute an abuse_of_discretion if the taxpayer did not provide financial information during the administrative hearing and was not currently in compliance with federal tax laws ie had not filed all required tax returns e g 414_f3d_144 1st cir no abuse_of_discretion in rejecting an offer-in-compromise when the taxpayer failed to provide financial information during the administrative hearing willis v commissioner tcmemo_2003_302 no abuse_of_discretion because the taxpayer failed to provide sufficient financial documentation moorhous v commissioner tcmemo_2003_183 no abuse_of_discretion because current financial information was not provided by the taxpayer during the administrative hearing cf vinatieri v commissioner t c __ release_of_levy required when the taxpayer demonstrates financial hardship despite noncompliance with filing required returns in view of the foregoing respondent’s motion shall be granted insofar as it pertains to summary_judgment c sec_6673 penalty we turn now to that part of respondent’s motion that requests the imposition of a penalty on petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases pierson v commissioner t c pincite and has in fact imposed a penalty in many such cases eg cipolla v commissioner tcmemo_2004_6 we are inclined to think that petitioner commenced the present case primarily for delay given the meritless arguments in his petition and in his statements at the date hearing however petitioner has since reformed his ways by filing processable tax returns having federal_income_tax withheld from his paychecks and indicating that he now agrees that he is subject_to federal_income_tax because petitioner changed his position since instituting these proceedings we shall not impose a penalty under sec_6673 as a result we shall deny respondent’s motion insofar as it pertains to imposition of a penalty under sec_6673 conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are unpersuasive at the hearing petitioner stated your honor the only thing i can say is i made a mistake i’m just looking for a second chance to correct things and just get on with my life like i said the only i guess excuse i have is i should have read things for myself instead of relying on others i should have been paying from all those years like i said i just made a mistake there’s not much more i can say other than that to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion as it pertains to summary_judgment and denying it as it pertains to imposition of a penalty under sec_6673
